Citation Nr: 0915449	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a heart disability.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from October 1951 to July 
1953.  

In February 1954, the RO denied service connection for a 
heart disability.  The Veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the RO which 
found that new and material evidence had not been received to 
reopen the claim of service connection for a heart 
disability.  In March 2009, the RO reopened and denied the 
claim on a de novo basis.  


FINDINGS OF FACT

1.  Service connection for a heart disability was finally 
denied by an unappealed decision by the RO in February 1954.  

2.  The evidence received since February 1954 RO decision is 
new and material and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The Veteran is not shown to have a heart disease at 
present which is related to service.  


CONCLUSIONS OF LAW

1.  The February 1954 RO decision which denied service 
connection for a heart disability is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a heart disability.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 
(2008).  

3.  The Veteran does not have heart disease due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, a letter dated in September 2004 was sent by VA 
to the Veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board is cognizant that the notification letter 
did not comply fully with the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006), in that it did not include an 
explanation as to the basis for the prior denial of his 
claim.  However, in this case, the basis for the prior denial 
was that there was no evidence of heart disease at the time 
of discharge from service or within one year of discharge 
from service.  The Veteran and his representative were 
provided with a copy of the April 2005 rating decision, which 
fully explained to him that medical evidence which showed a 
relationship between his heart symptoms demonstrated within 
one year of service separation and his current heart problems 
was required to reopen his claim.  Further, the Veteran was 
afforded a VA examination for the specific purpose of 
obtaining a medical opinion as to the nature of any current 
heart problems, and whether any identified disorder was 
related to his symptoms shown on VA examination within one 
year of discharge from service.  Thus, it is clear from the 
record that the Veteran and his representative were fully 
aware of the type of evidence necessary to reopen his claim 
and were give ample time to submit any such evidence.  
Therefore, under the specific facts of this case, the Board 
finds that the Veteran was not prejudiced by any defect in 
the notification letter under the holding in Kent.  Id.  

Although the Veteran was not informed of the basis for the 
prior denial of his claim prior to initial adjudication of 
his request to reopen the claim, this was not prejudicial to 
him, since he was subsequently provided adequate notice, the 
claim was readjudicated, and supplemental statements of the 
case (SSOC) were promulgated in October 2005 and May 2008.  
Furthermore, the Veteran's claim was reopened by the RO in 
March 2009, and denied on the merits.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence he was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to provide VA with any evidence pertaining 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was notified of 
his responsibility to submit evidence which showed a 
relationship between any current heart problems and service; 
of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all available VA 
and private medical records identified by him have been 
obtained and associated with the claims file.  The Veteran 
was examined by VA during the pendency of the appeal and was 
afforded an opportunity for a personal  hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for a heart disability was 
finally denied by the RO in February 1954.  There was no 
appeal of this decision, and it became final.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the February 1954 RO 
decision that denied service connection for a heart 
disability included the Veteran's service treatment records 
and November 1953 and January 1954 VA examination reports.  

The service treatment records were negative for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any heart problems or disease during service.  The service 
records showed that the Veteran was treated for multiple 
shell fragment wounds to various areas on his body, including 
the right chest wall, but did not show any damage or injury 
to the cardiovascular system.  His separation examination in 
July 1953 showed normal heart and vascular system, and a 
chest x-ray study was negative.  

The November 1953 VA examination report showed no complaints 
or treatment for any heart problems.  A chest x-ray study for 
evaluation of the residuals of the shell fragment wounds to 
the right chest area showed some generalized cardiac 
enlargement.  A subsequent special cardiovascular examination 
in January 1954, showed a Grade II systolic murmur at the 
apex which was poorly transmitted and disappeared on deep 
inspiration.  There was no evidence of venous distention and 
the remainder of the heart examination was normal.  A chest 
x-ray study showed a normal heart.  The diagnoses included 
sinus tachycardia and no evidence of heart disease.  

In February 1954, the RO denied service connection for 
enlarged heart on the basis that there was no evidence of any 
current heart disease.  

The evidence added to the record since the February 1954 RO 
decision included numerous VA outpatient records from 2001 to 
2008, private medical records from 1999 to 2008, and two VA 
examination reports, dated in February 2005 and February 
2009.  

The evidence received subsequent to February 1954 is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

The February 2005 VA examination included an opinion to the 
effect that the Veteran's current heart disorder was related 
to symptoms the Veteran reported that he had in service.  The 
medical opinion is material, as it provides additional 
probative information, and is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156.  Having decided that VA examination 
opinion is new and material, there is no need to discuss 
whether the other evidence is likewise new and material as 
the claim will be reopened solely on the basis of this 
evidence.  

Having determined that the Veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
Veteran if the Board addresses the merits of the claim.  As 
the RO has already considered the underlying issue on the 
merits, the Veteran will not be prejudiced by the Board 
proceeding to review the issue on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  This, of course, is subject 
to the VA having met its duty to notify and assist under 38 
U.S.C.A. § 5107(a).  

As indicated above, the Veteran was notified of VA's duty to 
assist him in obtaining evidence, of what evidence was 
required to sustain his claim, whom should obtain the 
evidence, and what evidence has already been obtained.  
Accordingly, it is determined that VA's duty to assist and 
notify the Veteran has been completed.  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Reopened Claim

Initially, the Board notes that while the Veteran claimed 
that he reported symptoms of dyspnea and dizziness on an 
examination at Fort Knox, Kentucky in 1953, and was told that 
he had an enlarged heart (see February 2005 VA examination 
report), the service medical records are negative for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any heart problems in service.  

The evidence of record showed that the Veteran made no 
mention of any dyspnea or dizziness in service, including at 
the time of his separation examination in July 1953, or at 
the time of the VA examinations in November 1953 and January 
1954.  On the initial VA examination in 1953, the Veteran was 
evaluated for residuals of multiple shell fragment wounds 
when an incidental chest x-ray study revealed "some 
generalized cardiac enlargement."  His blood pressure was 
130/78, and no other pertinent abnormalities were noted.  The 
diagnoses included generalized cardiac enlargement on x-ray.  

Thereafter, the RO ordered a special cardiovascular 
examination to determine the nature and etiology of the 
abnormal x-ray finding.  On VA examination in January 1954, 
the Veteran made no mention of any signs or symptoms of any 
cardiovascular problems.  His blood pressure was 110/70, the 
apex beat was within the midclavicular line, and heart sounds 
were normal.  There was a Grade II systolic murmur at the 
apex which was poorly transmitted and which disappeared on 
deep inspiration.  The remainder of the examination was 
negative and there was no evidence of venous distention.  A 
chest x-ray study showed a normal heart.  The diagnoses 
included sinus tachycardia and no evidence of heart disease.  

Private medical records showed that the Veteran was first 
seen for an irregular heart beat and difficulty breathing in 
February 1999.  At that time, the Veteran reported that he 
had been healthy most of his life and made no mention of any 
cardiovascular problems.  Subsequent diagnostic studies 
revealed marked left ventricular enlargement with severe 
global left ventricular dysfunction, and normal coronary 
arteries.  Additional private records showed treatment for 
various maladies on numerous occasions from 1999 to the 
present.  The most recent report, dated in June 2008, 
included diagnoses of cardiomyopathy and atrial fibrillation.  

Although the Veteran was examined by VA in February 2005, the 
claims file was not made available to the examiner for 
review.  The examiner indicated that the Veteran reported a 
history of dyspnea and dizziness since service, particularly 
when standing up too quickly, and said that he had been able 
to compensate for his symptoms until he retired.  The 
examiner indicated that he could not offer an opinion as to 
whether the Veteran's current cardiovascular problems were 
related to service without reviewing the claims file.  
However, he commented that if the Veteran's assertions were 
correct and that he was found to have had a heart disorder in 
service, then it was possible that his current heart problems 
were secondary to the problems he had in service.  

On VA examination in February 1999, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the Veteran's medical history.  The examiner 
opined that it was less likely than not that the Veteran's 
current heart problems were related to the enlarged heart and 
sinus tachycardia shown on VA examination in 1953.  The 
examiner indicated that an enlarged heart could be due to 
thickness of heart muscle in a physically fit individual or 
to cardiomyopathy or lack of functional capability of the 
heart.  However, the Veteran's service records and the VA 
examination reports did not reflect any evidence of heart 
disease.  Therefore, the examiner opined that the Veteran's 
enlarged heart in 1953 was most likely due to a muscular 
heart.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a discussion of all relevant facts.  The examiner 
offered a rational and plausible explanation for concluding 
that the Veteran's current heart problems were not related to 
service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see 
also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  Moreover the 
Veteran has presented no competent medical evidence to 
dispute the opinion.  Thus, the most probative evidence of 
record consists of the February 1999 VA opinion.  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Concerning the Veteran's assertion that he had chronic heart 
problems since service, the Board notes that, lay assertions 
may serve to bolster a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d at 1336 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

In this capacity, therefore, the Board finds the Veteran is 
competent to attest to his observations regarding his 
assertions of heart problems since service.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Barr v. Nicholson, 21 Vet. App. at 310; see also Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

To the extent the Veteran alleges that he has had chronic 
heart problems since service, the Board finds that his 
assertions are not only unsupported by any objective 
evidence, but contradicted by the service treatment records 
which showed no complaints or findings of any heart problems 
during service, and by the negative post-service medical 
evidence of any heart disease until more than 45 years after 
service separation.  The first reported complaint of any 
heart problem was on a private medical report dated in 
February 1999.  At that time, the Veteran described the 
recent onset of chest tightness and irregular heart beat 
since he was last seen at the physician's office few week 
earlier.  

Under the circumstances, the Board finds that the Veteran's 
assertions of chronic heart problems since service, is not 
supported by any credible evidence and is of limited 
probative weight.  Buchanan v. Nicholson, supra; Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

As there is no competent medical evidence of record 
suggesting a connection between the Veteran's current heart 
problems and service, and no objective evidence of any heart 
disease in service or until many years thereafter, the record 
affords no basis to grant service connection.  Accordingly, 
the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Service connection for heart disease is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


